DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention ll in the reply filed on 09/15/2021 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200148336 A1 Akiba; Kousaburou et al. 

2.	Regarding claim 15, Akiba teaches the aircraft of claim 11, wherein the plurality of cross members is composed of metallic material (para 0072, portions of cross tube may be made of metal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, 9, 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba as applied to claims above, and further in view of US 20130020019 A1 Nogues; Dominique et al.
3.	Regarding claim 1 Akiba teaches, An aircraft landing gear assembly, comprising: two skid members configured to contact the ground (fig. 2, elements 10 skid tubes), wherein each skid member comprises composite material (para 0025, skid tubes made from composite material), but fails to teach manufactured using a pultrusion.
However Nogues teaches manufactured using a pultrusion process (para 0066 uses pultrusion method for production of connecting rod, wherein connecting rod is equal to skid tube).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear taught by Akiba with the pultrusion process taught by Nogues in order to “…be as light as possible for reasons of fuel economy and of increasing the flight range of the aircraft.” (para 0010).  
Furthermore Akiba teaches, and a plurality of cross members configured to couple to a fuselage of an aircraft and configured to interconnect the two skid members (fig. 2, elements 11 cross tubes).
4.	Regarding claim 2, Akiba as modified teaches, the aircraft landing gear assembly of claim 1, wherein the plurality of cross members comprises a front cross member and a rear cross member (para 0022 two cross tubes).
5.	Regarding claim 3, Nogues as modified teaches, the aircraft landing gear assembly of claim 1, wherein the composite material comprises carbon fiber reinforced polymer (para 0066).
6.	Regarding claim 4, Akiba as modified teaches the aircraft landing gear assembly of claim 1, wherein each skid member has a constant cross-section throughout its length (fig. 4, element 10).

8. 	Regarding claim 9 Akiba as modified teaches, the aircraft landing gear assembly of claim 1, wherein the aircraft comprises a helicopter (fig. 1, element1).
9.	Regarding claim 10, Nogues as modified teaches, the aircraft landing gear assembly of claim 1, wherein the composite material manufactured using the pultrusion process comprises composite material manufactured by: pulling reinforcement material through an impregnation mechanism (para 0066); impregnating the reinforcement material with resin; curing the impregnated reinforcement material using a die to form a cured product (para 0066); and cutting the cured product at a predetermined length to form a respective skid member (para 0077 yoke equal to skid tube, cut at predetermined length).
10.	Regarding claim 12, Akiba teaches the aircraft of claim 11, wherein each skid member comprises composite material (para 0025, skid tubes made from composite material), but fails to teach manufactured using a pultrusion process.
However Nogues teaches manufactured using a pultrusion process (para 0066 uses pultrusion method for production of connecting rod, wherein connecting rod is equal to skid tube).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skid taught by Akiba with the pultrusion process taught by Nogues in order to “…be as light as possible for reasons of fuel economy and of increasing the flight range of the aircraft.” (para 0010).
11.	Regarding claim 13, Nogues as modified teaches, the aircraft of claim 11, wherein the composite material comprises carbon fiber reinforced polymer (para 0066).
.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba and Nogues as applied to claims above, and further in view of US 20130341461 A1 McCollough; James M. et al.
13.	Regarding claim 5 Akiba, as modified teaches the aircraft landing gear assembly of claim 1, but fails to teach further comprising a scuff guard coupled to each skid member, wherein the scuff guard is configured to surround at least a bottom portion of each skid member.
However McCollough teaches further comprising a scuff guard coupled to each skid member, wherein the scuff guard is configured to surround at least a bottom portion of each skid member (para 0030, “co-molded steel wear strips.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear taught by Akiba with the scuff guard taught by McCollough taught by in order to protect skid structure (para 0030).
14.	Regarding claim 6 McCollough as modified teaches, the aircraft landing gear assembly of claim 5, wherein the scuff guard is composed of steel (para 0030, “co-molded steel wear strips.”).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba as applied to claims above, and further in view of McCollough.
15.	Regarding claim 14, Akiba teaches the aircraft of claim 11, but fails to teach wherein the aircraft landing gear assembly further comprises a scuff guard coupled to each skid member, wherein the scuff guard is configured to surround at least a bottom portion of each skid member.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear taught by Akiba with the scuff guard taught by McCollough taught by in order to protect skid structure (para 0030).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba and Nogues as applied to claims above, and further in view of US 9994308 B2 Bernier; Simon et al.
16. Regarding claim 8 Akiba as modified teaches, the aircraft landing gear assembly of claim 1, but fails to teach wherein the plurality of cross members is made of an aluminum alloy.
However Bernier teaches wherein the plurality of cross members is made of an aluminum alloy (col. 3 lines 59-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the landing gear taught by Akiba with the alloy taught by Bernier in order to allow “sufficient ductility while avoiding a quench that could distort the part. (col. 12, lines 6-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642